F I L E D
                                                                              United States Court of Appeals
                                                                                      Tenth Circuit
                          UNITED STATES COURT OF APPEALS
                                                                                      MAR 2 1999
                                       TENTH CIRCUIT
                                                                                 PATRICK FISHER
                                                                                           Clerk

 JEFFREY C. HIRSCH,

           Petitioner-Appellant,
 v.                                                                No. 98-1468
 SECRETARY OF THE ARMY;                                       (D.C. No. 98-D-1950)
 FEDERAL BUREAU OF PRISONS;                                         (D. Colo.)
 MICHAEL V. PUGH,

           Respondents-Appellees.


                                   ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.**


       Before us is Petitioner Jeffrey C. Hirsch’s motion to proceed on appeal in forma

pauperis from the district court’s denial of his petition for a writ of habeas corpus under

28 U.S.C. § 2241.1 To proceed on appeal in forma pauperis from the denial of a § 2241


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
       1
            Petitioner also has filed an application for a certificate of appealability. See 28
                                                                                    (continued...)
petition, a petitioner must show both “a financial inability to pay the required fees and the

existence of a reasoned, nonfrivolous argument on the law and facts in support of the

issues raised on appeal.” McIntosh v. United States Parole Comm’n, 115 F.3d 809, 812

(10th Cir. 1997). Because Petitioner fails to make the required showing, we dismiss his

appeal.

                                              I.

       In 1987, Petitioner pled guilty to felony murder before a military court-martial.

Petitioner began serving his sentence of life imprisonment in the United States

Disciplinary Barracks (USDB) at Fort Leavenworth, Kansas. In 1995, authorities

transferred Petitioner to the custody of the United States Bureau of Prisons (BOP)

pursuant to 10 U.S.C. § 858(a), which authorizes the incarceration of military prisoners in

federal penitentiaries. Petitioner presently is incarcerated at the Federal Correctional

Institute (FCI) in Florence, Colorado.

       Petitioner claims that defense department regulations entitled him to a yearly

parole hearing while imprisoned in the USDB. In contrast, Petitioner claims that BOP

regulations only entitle him to a parole hearing every two years while imprisoned in the

FCI. Petitioner asserts that the reduction in the number of parole hearings violates both



       1
        (...continued)
U.S.C. § 2243(c)(1). Because a certificate of appealability is not required to appeal a
final order in a proceeding under 28 U.S.C. § 2241, see McIntosh v. United States Parol
Comm’n, 115 F.3d 809, 810 n.1 (10th Cir. 1997), we deny the application as moot.

                                              2
the constitutional prohibition against ex post facto laws, and his constitutional rights of

equal protection and due process. See U.S. Const. art. I, § 9; amend V. The district court

disagreed, and summarily dismissed Petitioner’s § 2241 petition. The court subsequently

denied Petitioner’s motion to proceed on appeal in forma pauperis. See 28 U.S.C.

§ 1915(a)(3) (“An appeal may not be taken in forma pauperis if the trial court certifies in

writing that it is not taken in good faith.”).

                                                 II.

       The statute authorizing Petitioner’s transfer to the custody of BOP, enacted in

1956, provides:

         Under such instructions as the Secretary concerned may prescribe, a
       sentence of confinement adjudged by a court-martial or other military
       tribunal, . . . may be carried in to execution by confinement in any place of
       confinement under the control of any of the armed forces or in any penal or
       correctional institution under the control of the United States, . . . . Persons
       so confined in a penal or correctional institution not under the control of
       one of the armed forces are subject to the same discipline and treatment as
       persons confined or committed by the courts of the United States . . . .

18 U.S.C. § 858(a). Courts interpreting § 858(a) have “consistently held that a military

prisoner who is committed to the service of his sentence in a federal penitentiary

automatically becomes entitled to any advantages and subject to any disadvantages which

accrue to the civilian prisoner.” Stewart v. United States Board of Parole, 285 F.2d 421,

421-22 (10th Cir. 1960) (internal quotations omitted). In Roberts v. United States Dept.

of the Navy, No. 91-6326, 1992 WL 75205 at *4 (10th Cir. 1992) (unpublished), we

stated that the “plain language of 10 U.S.C. § 858(a) reflects Congress intent that

                                                 3
Petitioner and other military prisoners like him who have been transferred to federal

custody be subject to the federal laws and regulations governing any other federal

prisoner, including federal parole provisions.” (emphasis added). Accord Koyce v.

United States Board of Parole, 306 F.2d 759, 762 (D.C. Cir. 1962). In a similar case, the

Fifth Circuit reasoned:

         It has long been established that military prisoners may properly be
       confined in federal institutions and when so confined are subject to all laws
       pertaining to federal prisoners to the same extent as though the conviction
       had been by civil court, even though the system of parole . . . [is] different
       for prisoners confined in disciplinary barracks.

Bates v. Wilkinson, 267 F.2d 779, 780 (5th Cir. 1959).

       Given the foregoing authority, we conclude that the arguments Petitioner raises in

support of his petition are meritless. Accordingly, we deny Petitioner’s motion to proceed

on appeal in forma pauperis and dismiss his appeal.

       MOTION DENIED; APPEAL DISMISSED.

                                                  Entered for the Court,



                                                  Bobby R. Baldock
                                                  Circuit Judge




                                             4